Citation Nr: 0517544	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than August 13, 
2003, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and former spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1994 and October 2003 rating decisions 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the March 1994 rating 
decision, the RO continued the 30 percent evaluation for 
anxiety reaction with cephalalgia.  In the October 2003 
rating decision, the RO granted a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities, effective August 13, 2003.

In an October 1994 Hearing Officer's decision, he 
reclassified the veteran's service-connected psychiatric 
disability as post-traumatic stress disorder.  In a February 
2000 rating decision, the RO granted a 50 percent evaluation 
for post-traumatic stress disorder, effective August 13, 
1993, the date of the veteran's claim for increase.  While 
this was a partial grant of the veteran's claim for an 
increased evaluation for the psychiatric disability, the 
50 percent evaluation is not the maximum evaluation for this 
disability, and thus the appeal continues.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

During a May 2005 Travel Board hearing, the undersigned 
Acting Veterans Law Judge advanced the veteran's appeal on 
the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that a remand is necessary in this case.  
The only issue that has been certified for appeal is 
entitlement to an effective date earlier than August 13, 
2003, for the award of a total rating for compensation based 
upon individual unemployability.  However, the Board notes 
that the veteran perfected an appeal for entitlement to an 
increased evaluation for post-traumatic stress disorder back 
in 1994.  Specifically, on August 16, 1993, the veteran, 
through his representative, submitted a claim for an 
increased evaluation for the service-connected psychiatric 
disability.  In a March 1994 rating decision, the RO 
continued the 30 percent evaluation for anxiety reaction with 
cephalalgia.  The veteran submitted a notice of disagreement 
in May 1994, and a statement of the case was issued in July 
1994.  The veteran perfected his appeal in July 1994.  See 
38 C.F.R. § 20.200 (2004) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

Supplemental statements of the case were issued addressing 
the claim for and increased rating for the psychiatric 
disability in February 1995, July 1996, September 1998, 
January 1999, March 2000, and January 2001.  Following the 
grant of the 50 percent evaluation for post-traumatic stress 
disorder in the February 2000 rating decision, the veteran 
did not indicate that he was satisfied with the 50 percent 
evaluation.  In a March 1998 VA examination report, it was 
noted that the veteran had withdrawn his claim (however, 
multiple supplemental statements of the case were issued 
subsequently regarding this claim, which would indicate that 
the veteran had not withdrawn his claim).  Regardless, there 
is no written statement from the veteran, which shows that he 
withdrew his claim, see 38 C.F.R. § 20.204 (2004), and the 
claim for an increased evaluation for post-traumatic stress 
disorder remains on appeal.  

The last supplemental statement of the case addressing the 
claim for an increased rating for post-traumatic stress 
disorder was issued was in January 2001.  Additional records 
have been received that have not been considered in 
conjunction with the claim for increase.  Thus, a remand is 
in order for issuance of a supplemental statement of the case 
on this issue.

At this time, the Board cannot consider the veteran for an 
effective date earlier than August 13, 2003, for the award of 
a total rating for compensation based upon individual 
unemployability, as it is inextricably intertwined with the 
claim for increase.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, 
if an evaluation in excess of 50 percent for post-traumatic 
stress disorder was granted at any time prior to August 13, 
2003, the veteran may be entitled to an earlier effective 
date for the award of individual unemployability.  

Additionally, at the May 2005 hearing before the undersigned 
Acting Veterans Law Judge, the veteran stated he had received 
treatment at a VA facility for the service-connected post-
traumatic stress disorder in November 2004.  The record 
contains VA treatment records up to September 2004.  Any VA 
treatment records dated subsequent to September 2004 must be 
obtained prior to consideration of the veteran's claim for 
increase for post-traumatic stress disorder.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Obtain the VA treatment records from 
the VA facility in East Orange, New 
Jersey, from September 2004 to the 
present.

2.  The AMC should then review the 
veteran's claim for entitlement to an 
evaluation in excess of 50 percent for 
post-traumatic stress disorder in 
connection with the evidence received 
since the January 2001 supplemental 
statement of the case and review the 
claim for an effective date earlier than 
August 13, 2003, for the award of a total 
rating for compensation based upon 
individual unemployability.  The Board 
notes that there was a change in the 
criteria for evaluating mental disorders 
in September 1996.  Thus, the veteran's 
claim for an increased rating for the 
service-connected psychiatric disability 
must be considered under both the former 
and the amended criteria.  The AMC must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND. 

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


